—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered January 24, 1992, convicting defendant upon his plea of guilty of the crimes of arson in the third degree (three counts) and criminal possession of a weapon in the third degree.
Defendant received concurrent prison sentences of 2 to 6 years and 5 to 15 years on his conviction of two counts of arson in the third degree. He also received concurrent prison sentences of 2 to 6 years on his conviction of criminal possession of a weapon in the third degree and 5 to 15 years on his conviction of another count of arson in the third degree. The latter two sentences were to run consecutively to the first two sentences. Although defendant contends that the sentences were harsh and excessive, they were imposed in accordance with the plea agreement. Under the circumstances and given the serious nature of the crimes involved, as well as defendant’s criminal history, we find no reason to disturb the sentences imposed by County Court.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.